Citation Nr: 1012516	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected capsulitis of the right knee 
with postoperative degenerative arthritis.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected capsulitis of the left knee 
with postoperative degenerative arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that he is afforded every 
possible consideration.

Initially, the Board notes that the Veteran most recently 
underwent a VA examination of the knees in November 2007.  
Thereafter, in Statements In Support Of Claim (VA Forms 21-
4138) received in January 2008 and September 2008, the 
Veteran indicated that his condition was extremely severe 
and continued to deteriorate.

In his March 2009 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran indicated that his knees were at the 
point that would not allow him to stand.  He explained that 
his employment required him to run and exercise, but that 
because of his disability, he could not longer participate.  
He added that his physician had restricted his activities, 
and that his pain from walking was unbearable.  He also 
indicated that when standing his knees would sometimes give 
way resulting in a fall to the floor, and that he had been 
given a brace to prevent such falls, but that it would not 
help.  He noted that his disability was affecting his daily 
activities of living.

In light of the foregoing, the Board finds that an updated 
VA examination is needed to fully and fairly evaluate the 
Veteran's claims for an increased disability rating.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); VA is required 
to afford the Veteran a contemporaneous examination to 
assess the current nature, extent, and severity of his right 
and left knee disabilities.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.

The Board also observes that the Veteran receives VA 
treatment for his service-connected disabilities, and there 
may be outstanding records of his VA care.  Under the law, 
VA must obtain these records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any outstanding VA 
treatment records and associate them with 
the Veteran's claims file.

2.  The RO should schedule the Veteran for 
a VA examination to ascertain the present 
severity of his service-connected right 
and left knee disabilities.  The relevant 
evidence in the claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for the right and left knee, and 
offer comments and an opinion as to the 
severity of the disability.

The examiner should conduct all necessary 
testing of the right and left knee, 
including range of motion studies 
(measured in degrees, with normal range of 
motion specified).  The examiner must 
determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
knees are used repeatedly over a period of 
time.  This determination should also be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
right or left knee and, if so, the 
severity thereof (e.g., slight, moderate 
or severe), and whether there are episodes 
of locking.  If an opinion cannot be 
rendered in response to these questions, 
the reason therefore should be explained.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the right and left knee 
disabilities upon his ordinary activity 
and the effect, if any, on his current 
level of occupational impairment.  An 
opinion should be provided concerning the 
impact of the disabilities on the 
Veteran's ability to work, to include 
whether the disabilities are productive of 
severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

